WARD, Circuit Judge.
August 25, 1920, at about 10:30 a. m., the steamer Smithfield, on one of her regular trips from the Battery to Keansburg, N. J., and the steam tug Invincible, with a ear float on her starboard side, bound from Greenville, N. J'., to the Brooklyn Eastern District Terminal on the East River, came into collision in the Upper Bay a short distance below Governor’s Island. The Invincible maintained her course and speed down to the actual collision. The tide was weak ebb'.- Both boats were damaged, and the owners of each filed a libel in rem against the other.
The story of the Smithfield is that, as she was going straight down the channel at a speed of 12 miles an hour, her port paddle wheel struck some submerged object, which broke the eccentric arm of one of the buckets, so that "she was obliged to stop for the purpose of removing the arm and replacing it with a new one; that the steamer had seen over her starboard bow the port side of the Invincible and her tow coming out of the Greenville channel and swinging so as to take a course up the bay, which would permit a clear passage starboard to starboard;, that when 300 or 400 feet away the Invincible ported and took a rank sheer to starboard of some 8 points, striking the stem of the steamer a violent blow.
The story of the Invincible is that she came out of the Greenville channel on a course east-northeast toward the lower end of Governor’s Island, to go through the Buttermilk Channel to her destination in the East River, always showing her port side to the Smithfield, which was showing her starboard side as she came down the bay. When 450 to 500 yai’ds away the Invincible noticed that the Smithfield stopped, apparently for the purpose of going astern of the Invincible, in accordance with the starboard hand rule; but when within 150 feet, seeing that, the Smithfield was not going back, but, on the contrary, had some headway, the Invincible ported, but eould not get across the Smith-field’s bows in time to avoid the collision.
I adopt the account of the Invincible. It *960is very improbable that the Invincible, on a crossing course with the Smithfield on her port bow, would starboard to go up the bay, instead of continuing across on the normal course to her destination, and still more improbable that, having done so, she should suddenly sheer back on her original course when collision was almost inevitable. And there are further very material considerations showing the inaccuracy of the Smith-field’s story. ' It is admitted on all hands that the vessels saw each other when, a mile apart; that the Smithfield was making 12 miles and the Invincible 8 miles an hour, or a combined speed of some 2,000 feet a minute. Yet a number of passengers on the Smithfield, who may be excused for inaccurate estimates of time and distance, as well as her officers, who ought to know better, make the time elapsing between stopping the engines and the collision anywhere from 10 to 18 minutes, estimates quite preposterous, in view of the fact that the Invincible would have covered such a distance between the vessels, even if the Smithfield had come to a standstill the moment she stopped her engines, in a little over two minutes.
As a further proof of the suddenness of the emergency, it is to be noted that the Smithfield blew no alarm signal, nor gave any notice whatever that She had stopped because she was disabled. I think the situation was plainly governed throughout by the starboard hand rule; that the Invincible properly maintained her course and speed; that she was justified in supposing that the Smithfield stopped to allow her to do so, and would go astern if necessary.
The libelant Brooklyn Eastern District Terminal may ,take the usual interlocutory decree, and the libel of the Keansburg Steamboat Company is dismissed, with costs.